

        Exhibit 10.1
THE MACERICH COMPANY [ ] LTIP UNIT AWARD AGREEMENT (PERFORMANCE-BASED)
[ ] LTIP UNIT AWARD AGREEMENT (Performance-Based) made as of the date set forth
on Schedule A hereto between The Macerich Company, a Maryland corporation (the
“Company”), its subsidiary The Macerich Partnership, L.P., a Delaware limited
partnership and the entity through which the Company conducts substantially all
of its operations (the “Partnership”), and the party listed on Schedule A (the
“Grantee”).
RECITALS
A.The Grantee is a key employee of the Company or one of its Subsidiaries or
affiliates and provides services to the Partnership.
B.Pursuant to its Long-Term Incentive Plan (“LTIP”) the Company can award units
of limited partnership interest of the Partnership designated as “LTIP Units” in
the Partnership Agreement (as defined herein) under The Macerich Company 2003
Equity Incentive Plan, as amended (the “2003 Plan”), to provide certain key
employees of the Company or its Subsidiaries and affiliates, including the
Grantee, in connection with their employment with the long-term incentive
compensation described in this Award Agreement (this “Agreement” or “Award
Agreement”), and thereby provide additional incentive for them to promote the
progress and success of the business of the Company and its Subsidiaries and
affiliates, including the Partnership, while increasing the total return to the
Company’s stockholders. [ ] LTIP Units (PB) (as defined herein) have been
awarded by the Compensation Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”) pursuant to authority delegated to it by
the Board as set forth in the Committee’s charter, including authority to make
grants of equity interests in the Partnership which may, under certain
circumstances, become exchangeable for shares of the Company’s Common Stock
reserved for issuance under the 2003 Plan, or any successor equity plan (as any
such plan may be amended, modified or supplemented from time to time,
collectively the “Stock Plan”). This Agreement evidences an award to the Grantee
under the LTIP (this “Award”), which is subject to the terms and conditions set
forth herein.
C.The Grantee was selected by the Committee to receive this Award as one of a
select group of highly compensated or management employees who, through the
effective execution of their assigned duties and responsibilities, are in a
position to have a direct and measurable impact on the Company’s long-term
financial results. Effective as of the grant date specified in Schedule A
hereto, the Committee awarded to the Grantee the number of [ ] LTIP Units (PB)
(as defined herein) set forth in Schedule A.
NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:
1.Administration. The LTIP and all awards thereunder, including this Award,
shall be administered by the Committee, which in the administration of the LTIP
shall have all
        

--------------------------------------------------------------------------------



the powers and authority it has in the administration of the Stock Plan, as set
forth in the Stock Plan. The Committee may from time to time adopt any rules or
procedures it deems necessary or desirable for the proper and efficient
administration of the LTIP, consistent with the terms hereof and of the Stock
Plan. The Committee’s determinations and interpretations with respect to the
LTIP and this Agreement shall be final and binding on all parties.
2.Definitions. Capitalized terms used herein without definitions shall have the
meanings given to those terms in the Stock Plan. In addition, as used herein:
“[ ] LTIP Units (PB)” has the meaning set forth in Section 3(a).
“[ ]-2 LTIP Units (PB) has the meaning set forth in Section 3(b).
“Cause” for termination of the Grantee’s employment means that the Company,
acting in good faith based upon the information then known to the Company,
determines that the Grantee has:
(a)failed to perform in a material respect without proper cause his obligations
under the Grantee’s Service Agreement (if one exists);
(b)been convicted of or pled guilty or nolo contendere to a felony; or
(c)committed an act of fraud, dishonesty or gross misconduct which is materially
injurious to the Company.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Applicable Board (as defined below) or upon the instructions
of the Chief Executive Officer of the Company or based upon the advice of
counsel or independent accountants for the Company shall be conclusively
presumed for purposes of this Agreement to be done, or omitted to be done, by
the Grantee in good faith and in the best interests of the Company. The
cessation of employment of the Grantee shall not be deemed to be for Cause under
clause (a) or (c) above unless and until there shall have been delivered to the
Grantee a copy of a resolution duly adopted by the affirmative vote of at least
a majority of the entire membership of the Applicable Board (excluding the
Grantee and any relative of the Grantee, if the Grantee or such relative is a
member of the Applicable Board) at a meeting of the Applicable Board called and
held for such purpose (after reasonable notice is provided to the Grantee and
the Grantee is given an opportunity, together with counsel for the Grantee, to
be heard before the Applicable Board), finding that, in the good faith opinion
of the Applicable Board, the Grantee is guilty of the conduct described in
clause (a) or (c) above, and specifying the particulars thereof in reasonable
detail. For purposes of the definition of Cause, “Applicable Board” means the
Board or, if the Company is not the ultimate parent corporation of the Company
and its affiliates and is not publicly-traded, the board of directors of the
ultimate parent of the Company.
“Change in Control Arrangement” means [The Macerich Company Change in Control
Severance Pay Plan For the CEO, President and Senior Executive Vice
Presidents][The Macerich
        2

--------------------------------------------------------------------------------



Company Change in Control Severance Pay Plan for Executive Vice Presidents], as
may be amended or modified from time to time.
“Change of Control” means any of the following:
(a)The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 33% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this definition, the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
affiliate of the Company or successor or (iv) any acquisition by any entity
pursuant to a transaction that complies with (c)(i), (c)(ii) and (c)(iii) below;
(b)Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;
(c)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets directly or through one or more
subsidiaries (“Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (ii) no Person (excluding any entity resulting from such Business
Combination or a Parent or any
        3

--------------------------------------------------------------------------------



employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination or Parent) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the entity resulting from such Business Combination or the combined
voting power of the then-outstanding voting securities of such entity, except to
the extent that the ownership in excess of 20% existed prior to the Business
Combination, and (iii) at least a majority of the members of the board of
directors or trustees of the entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or
(d)Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means shares of the Company’s common stock, par value $0.01 per
share, either currently existing or authorized hereafter.
“Competitive Activities” means that the Grantee, directly or indirectly, whether
as owner, partner, shareholder, consultant, agent, employee, co-venturer or
otherwise, engages, participates, assists or invests in any Competing Business
(as hereinafter defined). The term “Competing Business” shall mean a
publicly-traded real estate investment trust that is identified by the National
Association of Real Estate Investment Trusts as a “mall REIT” or “shopping
center REIT” (other than the Company or a surviving or resulting entity upon a
Change of Control, or any of their respective affiliates). Notwithstanding the
foregoing, the Grantee may own equity securities of an entity which constitutes,
or is affiliated with, a Competing Business, so long at their value does not
exceed two percent (2%) of the aggregate equity market capitalization of the
Competing Business.
“Continuous Service” means the continuous service to the Company or any
Subsidiary or affiliate, without interruption or termination, in any capacity of
employee, or, with the written consent of the Committee, consultant. Continuous
Service shall not be considered interrupted in the case of (A) any approved
leave of absence, (B) transfers among the Company and any Subsidiary or
affiliate, or any successor, in any capacity of employee, or with the written
consent of the Committee, consultant, or (C) any change in status as long as the
individual remains in the service of the Company and any Subsidiary or affiliate
in any capacity of employee, member of the Board or (if the Company specifically
agrees in writing that the Continuous Service is not uninterrupted) a
consultant. An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.
“Current Distributions” has the meaning set forth in Section 7(b).
“Contingent Distributions” has the meaning set forth in Section 7(c).
“Disability” means (A) a “permanent and total disability” within the meaning of
Section 22(e)(3) of the Code, or (B) the absence of the Grantee from his duties
with the
        4

--------------------------------------------------------------------------------



Company on a full-time basis for a period of nine months as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Grantee or his legal representative (such agreements as to acceptability
not to be unreasonably withheld). “Incapacity” as used herein shall be limited
only to a condition that substantially prevents the Grantee from performing his
or her duties.
“Effective Date” means January 1, [ ].
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means, as of any given date, the fair market value of a
security determined by the Committee using any reasonable method and in good
faith (such determination will be made in a manner that satisfies Section 409A
of the Code and in good-faith as required by Section 422(c)(1) of the Code);
provided that (A) if the security is then listed on a national stock exchange,
the fair market value of such security on any date shall be the closing sales
price per Share on the principal national stock exchange on which the security
is listed on such date (or, if such date is not a trading date on which there
was a sale of such security on such exchange, the last preceding date on which
there was a sale of such security on such exchange), (B) if the security is not
then listed on a national stock exchange but is then traded on an
over-the-counter market, the fair market value of such security on any date
shall be the average of the closing bid and asked prices for such security in
the principal over-the-counter market on which such security is traded on such
date (or, if such date is not a trading date on which there was a sale of such
security on such market, for the last preceding date on which there was a sale
of such security in such market), or (C) if the security is not then listed on a
national stock exchange or traded on an over-the-counter market, the fair market
value of such security on any date shall be such value as the Committee in its
discretion may in good faith determine; provided that, where Shares are so
listed or traded, the Committee may make such discretionary determinations where
Shares have not been traded for 10 trading days.
“Good Reason” means an action taken by the Company, without the Grantee’s
written consent thereto, resulting in a material negative change in the
employment relationship, to the extent not remedied by the Company within 30
days after receipt by the Company of written notice from the Grantee provided to
the Company within 90 days (the “Cure Period”) of the Grantee’s knowledge of the
occurrence of such material negative change in the employment relationship
specifying in reasonable detail such occurrence. For these purposes, a “material
negative change in the employment relationship” shall include, without
limitation, any one or more of the following reasons, set forth in clauses (a)
through (e) below:
(a)the assignment to the Grantee of any duties materially inconsistent in any
respect with the Grantee’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities, or any other
material diminution in such position, authority, duties or responsibilities
(whether or not occurring solely as a result of the Company’s ceasing to be a
publicly traded entity);
        5

--------------------------------------------------------------------------------



(b)a change in the Grantee’s principal office location to a location further
away from the Grantee’s home which is more than 30 miles from the Grantee’s
current principal office;
(c)the taking of any action by the Company to eliminate benefit plans in which
the Grantee participated in or was eligible to participate in immediately prior
to a Change of Control without providing substitutes therefor, to materially
reduce benefits thereunder or to substantially diminish the aggregate value of
the incentive awards or other fringe benefits; provided that if neither a
surviving entity nor its parent following a Change of Control is a publicly-held
company, the failure to provide stock-based benefits shall not be deemed good
reason if benefits of comparable value using recognized valuation methodology
are substituted therefor; and provided further that a reduction or elimination
in the aggregate of not more than 10% in aggregate benefits in connection with
across the board reductions or modifications affecting similarly situated
persons of executive rank in the Company or a combined organization shall not
constitute Good Reason;
(d)any one or more reductions in the Grantee’s Base Salary that, individually or
in the aggregate, exceed 10% of the Grantee’s Base Salary; or
(e)any material breach by the Company of the Grantee’s Service Agreement (if one
exists).
In the event that the Company fails to remedy the condition constituting Good
Reason during the applicable Cure Period, the Grantee’s “separation from
service” (within the meaning of Section 409A of the Code) must occur, if at all,
within two years following the occurrence of such condition in order for such
termination as a result of such condition to constitute a termination for Good
Reason. If the Grantee suffers a Disability or dies following the occurrence of
such material negative change in the employment relationship and the Grantee has
given the Company the requisite written notice but the Company has failed to
remedy the situation prior to such physical or mental incapacity or death, the
Grantee’s physical or mental incapacity or death shall not affect the ability of
the Grantee or his heirs or beneficiaries, as applicable, to treat the Grantee’s
termination of employment as a termination for Good Reason, Retirement, death or
Disability. For purposes of the definition of Good Reason, the term “Base
Salary” means the annual base rate of compensation payable to Grantee by the
Company prior to any reduction thereof, before deductions or voluntary deferrals
authorized by the Grantee or required by law to be withheld from the Grantee by
the Company. Salary excludes all other extra pay such as overtime, pensions,
severance payments, bonuses, equity-based incentives, living or other
allowances, and other perquisites.
“LTIP Units” means units of limited partnership interest of the Partnership
designated as “LTIP Units” in the Partnership Agreement awarded pursuant to this
Agreement under the LTIP having the rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption set forth in the Partnership Agreement. Unless the context otherwise
requires, the term “[ ] LTIP Units (PB)” shall include all [ ] LTIP Units (PB)
and [ ]-2 LTIP Units (PB).
        6

--------------------------------------------------------------------------------



“Partial Service Factor” means a factor carried out to the sixth decimal, but
never greater than one (1.000000), determined by dividing (A) the number of
calendar days that have elapsed since the Effective Date to and including the
date of the Grantee’s Retirement, death or Disability (as applicable) by (B)
365.
“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of the Partnership, dated as of March 16, 1994, among the Company, as
general partner, and the limited partners who are parties thereto, as amended
from time to time.
“Peer REIT” means each of the business entities qualified as real estate
investment trusts (“REITs”) that are publicly-traded, U.S.-based “equity REITs”
and are categorized in the National Association of Real Estate Investment Trusts
(“NAREIT”) Index as “Mall” or “Shopping Center” REITs; provided that such
business entities must be publicly-traded for the entire Performance Period to
constitute a Peer REIT; provided further that if any business entity is delisted
due to bankruptcy during the Performance Period it will remain a Peer REIT (such
delisted business entities, “Delisted Peer REITs”). If the Committee determines
that NAREIT no longer identifies Peer REITs, or that NAREIT’s identification of
Peer REITs is no longer suitable for the purposes of this Agreement, then the
Committee in its good faith reasonable discretion shall select Peer REITs
identified by another reputable business organization for purposes of this
Agreement. The Committee does not have the discretion to adjust the Peer REIT
Total Return for matters other than as described above.
“Peer REIT Total Return” means, (a) for a Peer REIT other than a Delisted Peer
REIT, with respect to the Performance Period, the absolute total stockholder
return of the common equity of such Peer REIT during the Performance Period,
calculated in the same manner as Total Return is calculated for the Company and
(b) for a Delisted Peer REIT, an absolute total stockholder return of -100%.
[“Performance Period” means, the period commencing on (and including) January 1,
[ ] and concluding on (and including) the earliest of (a) December 31, [ ] or
(b) the date of a Change of Control.] or [“Performance Period” means, the period
commencing on (and including) January 1, [ ] and concluding on (and including)
December 31, [ ].]
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).
“Qualified Termination” means a termination of the Grantee’s employment (A) by
the Company for no reason or for any reason (other than for Cause, death or
Disability), or (B) by the Grantee for Good Reason.
“Qualified Termination Factor” means a factor carried out to the six decimal,
but never greater than one (1.000000), determined by dividing (A) the number of
days between the Effective Date and the date on which the Grantee’s Qualified
Termination occurs divided by (B) 1,095.
        7

--------------------------------------------------------------------------------



“Retirement” means: (A) if the Grantee is a party to a Service Agreement
immediately prior to such event, and “Retirement” is defined therein, then
“Retirement” shall have the meaning set forth in such Service Agreement, or (B)
if the Grantee is not party to a Service Agreement immediately prior to such
event and/or the Grantee’s Service Agreement does not define “Retirement,” then
“Retirement” shall mean the Grantee’s voluntary termination of employment with
the Company and its Subsidiaries on or after the attainment of age 55 and
completion of ten (10) years of employment with the Company and/or a Subsidiary,
provided that following Retirement the Grantee does not engage in Competitive
Activities during the balance of the Performance Period.
“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement, including, without limitation, management
continuity agreement, then in effect between the Grantee, on the one hand, and
the Company or one of its affiliates, on the other hand, as amended or
supplemented through such date.
“Share” means a share of Common Stock, subject to adjustments pursuant to
Section 6.2 of the Stock Plan.
“Share Price” means, as of a particular date, the Fair Market Value of one Share
on such date (or, if such date is not a trading day, the most recent trading day
immediately preceding such date); provided further, however, that if such date
is the date upon which a Transactional Sale Event occurs, the Share Price as of
such date shall be equal to the fair market value in cash, as determined by the
Committee, of the total consideration paid or payable in the transaction
resulting in the Transactional Sale Event for one Share.
“Total Return” means, with respect to the Performance Period, the compounded
total annual return that would have been realized by a stockholder who (A)
bought one Share on the first day of the Performance Period at the Share Price
on the date immediately preceding such day, (B) reinvested each dividend and
other distribution declared during such period of time with respect to such
Share (and any other Shares previously received upon reinvestment of dividends
or other distributions) in additional Shares at the Fair Market Value on the
applicable dividend payment date, and (C) sold all the Shares described in
clauses (A) and (B) on the last day of the Performance Period at the Share Price
on such date. As set forth in, and pursuant to, Section 9 hereof, appropriate
adjustments to the Total Return shall be made to take into account all stock
dividends, stock splits, reverse stock splits and the other events set forth in
Section 9 hereof that occur during the Performance Period. In calculating Total
Return, it is the current intention of the Committee to use total return to
stockholders data for the Company and the Peer REITs available from one or more
third party sources, though the Committee reserves the right in its reasonable
discretion to retain the services of a consultant to analyze relevant data or
perform necessary calculations for purposes of this Award. If the Committee
delegates the calculation of Total Return to a valuation or other expert,
including matters such as the determination of dividend reinvestment and the
inclusion or exclusion of REITs as Peer REITs, the Committee is entitled to rely
on such valuation or other expert.
        8

--------------------------------------------------------------------------------



“Transactional Sale Event” means (A) a Change of Control described in clause (a)
of the definition thereof as a result of a tender offer for Shares or (B) a
Change of Control described in clause (c) of the definition thereof.
“Units” means Partnership Units (as defined in the Partnership Agreement) that
are outstanding or are issuable upon the conversion, exercise, exchange or
redemption of any securities of any kind convertible, exercisable, exchangeable
or redeemable for Partnership Units.
3.Award of [ ] LTIP Units (PB).
(a)On the terms and conditions set forth in this Agreement, as well as the terms
and conditions of the Stock Plan, the Grantee is hereby granted this Award
consisting of the number of LTIP Units set forth on Schedule A hereto opposite
“[ ] LTIP Units (PB)”, which is incorporated herein by reference (the “[ ] LTIP
Units (PB)”).
(b)If pursuant to Section 4 hereof vesting above 100% of the [ ] LTIP Units (PB)
occurs, an additional number of [ ] LTIP Units (PB) shall be granted to the
Grantee to cover the excess vesting percentage based on the calculations to be
made pursuant to Section 4 hereof (the “[ ]-2 LTIP Units (PB)”) and issued under
the Partnership Agreement effective as of the last day of the Performance
Period. In connection with any such subsequent grant of [ ]-2 LTIP Units (PB)
the Grantee shall execute and deliver to the Company and the Partnership such
documents, comparable to the documents executed and delivered in connection with
the Agreement, as the Company and/or the Partnership reasonably request in order
to comply with all applicable legal requirements, including, without limitation,
federal and state securities laws.
(c)If pursuant to Section 3(b) hereof [ ]-2 LTIP Units (PB) are granted and
issued to the Grantee, a payment in cash shall be made to the Grantee as soon as
practicable after the time of such grant and issuance in an amount equal to (i)
the total amount of all distributions paid with respect to one Unit between the
date of grant of the [ ] LTIP Units (PB) and the LTIP Unit Distribution
Participation Date provided in Section 7(a) multiplied by (ii) the number of [
]-2 LTIP Units (PB) granted and issued pursuant to Section 3(b) hereof.
(d) [ ] LTIP Units (PB) shall constitute and be treated as the property of the
Grantee as of the applicable grant date, subject to the terms of this Agreement
and the Partnership Agreement. Every grant of [ ] LTIP Units (PB) to the Grantee
pursuant to this Award shall be set forth in minutes of the meetings of the
Committee. [ ] LTIP Units (PB) will be: (A) subject to vesting and/or forfeiture
to the extent provided in Sections 4 and 5 hereof; and (B) subject to
restrictions on transfer as provided in Section 8 hereof.
4.Vesting of [ ] LTIP Units (PB).
(a)Except as otherwise set forth in this Section 4 and Section 5 below, the
percentage of the Grantee’s [ ] LTIP Units (PB) that will become vested at the
end of the Performance Period [(or at such other date as provided in Section 5
hereof)] will be based on the
        9

--------------------------------------------------------------------------------



percentile rank of the Company’s Total Return relative to the Peer REIT Total
Return for the Peer REITs for the Performance Period as set forth below.

Percentile RankPercentage of Award VestedAt or above the 75th percentile150% of
the [ ] LTIP Units (PB)At the 50th percentile100% of the [ ] LTIP Units (PB)At
the 25th percentile50% of the [ ] LTIP Units (PB)Below the 25th percentile0% of
the [ ] LTIP Units (PB)

The percentile rank above shall be calculated using the following conventions:
Percentile Rank = X
          Y
Where:
X = the number of Peer REITs with a Peer REIT Total Return lower than the
Company’s Total Return during the Performance Period.
Y = the total number of Peer REITs minus 1.
If Percentile Rank as calculated above is a not a whole number, then the award
vesting shall be calculated as if the calculation resulted in a percentile rank
equal to the next higher whole integer.
If the percentile rank falls between the 25th and 75th percentiles, the
percentage of the Grantee’s [ ] LTIP Units (PB) that become vested will be
calculated using linear interpolation, such that for every additional percentile
of rank between the 25th and 75th percentiles an additional 2% of the [ ] LTIP
Units (PB) will be vested. For example: at the 34th percentile rank 68% of the [
] LTIP Units (PB) will be vested {50% + [(9/25) x (50%)] = 68%}.
Subject to Section 5 hereof, vesting of the Grantee’s [ ] LTIP Units (PB) shall
occur as of the last day of the Performance Period, provided that the Continuous
Service of the Grantee continues through the last day of the Performance Period,
regardless of when the Committee completes its determination of percentile rank
or any other calculations or assessments related to its determination of the
vesting percentage. If, as a result of performance above the 50th percentile,
the percentage of the Grantee’s [ ] LTIP Unit (PB) that will become vested as of
the end of the Performance Period exceeds 100%, then [ ]-2 LTIP Units (PB) shall
be granted and issued as of the vesting date pursuant to Section 3(b) above
shall be immediately vested upon such grant and issuance.
For the avoidance of doubt, assuming no Change of Control (i.e., the last day of
the Performance period is December 31, [ ]), the intent of this Section 4(a) is
that (i) the Company’s Total Return will be calculated using as the first input
the Share Price on December 31, [ ] and as the last input the Share Price on
December 31, [ ], and (ii) each Peer REIT’s Total Return
        10

--------------------------------------------------------------------------------



will be calculated in the same manner with respect to the common equity of each
such Peer REIT.
(b)The Committee may, upon consideration of the statistical data for the Peer
REITs relative to Peer REIT Total Return for the Performance Period, exercise
its reasonable discretion to allow for vesting of [ ] LTIP Units (PB) under
Section 4(a) on a basis other than a strict mathematical calculation of
percentile rank to the extent appropriate in light of the circumstances. By way
of illustration, the foregoing would allow the Committee to provide for vesting
to occur at a particular level if the Peer REIT Total Return of a number of Peer
REITs is clustered within a narrow range such that the effect of the precise
calculation of percentile rank would be that vesting would not occur or occur at
a lower level. The Committee does not have the discretion to adjust downward the
vesting of [ ] LTIP Units (PB).
(c)The Grantee agrees to provide Continuous Service to the Company in
consideration for the conditional rights to the unvested [ ] LTIP Units (PB).
Except as otherwise provided in Section 5 or pursuant to the Stock Pan, the
vesting of the [ ] LTIP Units (PB) requires Continuous Service through the last
day of the Performance Period as a condition to the vesting of the [ ] LTIP
Units (PB). Partial service, even if substantial, during any vesting period will
not entitle the Grantee to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or service except as provided in Section 5 below or under the Stock Plan.
(d)Any [ ] LTIP Units (PB) that do not become vested pursuant to this Section 4
or Section 5 below shall, without payment of any consideration by the
Partnership, automatically and without notice terminate, be forfeited and be and
become null and void as of the end of the Performance Period, and neither the
Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested [ ] LTIP Units (PB).
5.Change of Control or Termination of Grantee’s Service Relationship.
(a)If the Grantee is a party to a Service Agreement, the provisions of this
Section 5 shall govern the vesting of the Grantee’s [ ] LTIP Units (PB)
exclusively in the event of a Change of Control or termination of the Grantee’s
service relationship with the Company or any Subsidiary or affiliate, unless the
Service Agreement contains provisions that expressly refer to this Section 5 and
provides that those provisions of the Service Agreement shall instead govern the
vesting of the Grantee’s [ ] LTIP Units (PB). The foregoing sentence will be
deemed an amendment to any applicable Service Agreement to the extent required
to apply its terms consistently with this Section 5, such that, by way of
illustration, any provisions of the Service Agreement with respect to
accelerated vesting or payout of the Grantee’s bonus or incentive compensation
awards in the event of certain types of terminations of Grantee’s service
relationship (such as, for example, termination at the end of the term,
termination without Cause by the employer or termination for Good Reason by the
employee) shall not (unless the Service Agreement contains provisions that
expressly refer to this Section 5 and provides that those provisions of the
Service Agreement shall instead govern the vesting of the Grantee’s [ ] LTIP
Units (PB)) be interpreted as requiring that any calculations set forth in
Section 4 hereof be
        11

--------------------------------------------------------------------------------



performed, or vesting occur with respect to this Award other than as
specifically provided in this Section 5. In the event an entity ceases to be a
Subsidiary or affiliate of the Company, such action shall be deemed to be a
termination of employment of all employees of that entity for purposes of this
Agreement resulting in any then unvested [ ] LTIP Units (PB), without payment of
any consideration by the Partnership, being automatically and without notice
forfeited; provided that the Committee, in its sole and absolute discretion, may
make provision in such circumstances for accelerated vesting of some or all of
the Grantee’s remaining unvested [ ] LTIP Units (PB) that have not previously
been forfeited and, if applicable, for the granting of [ ]-2 LTIP Units (PB)
effective immediately prior to such event.
(b)[In the event of a Change of Control prior to December 31, [ ], then:
(i) the Performance Period shall end on such date and the calculations provided
in Section 4 hereof shall be performed effective as of the date of the Change of
Control and following the date of the Change of Control no further calculations
pursuant to Section 4 hereof shall be performed with respect to the Grantee; and
(ii) if the [ ] LTIP Units (PB) remain outstanding after a Change of Control or
equivalent replacement awards (as defined in Section 5(b)(iv) hereof) are
substituted for the [ ] LTIP Units (PB) at the time of the Change of Control,
then the number of [ ] LTIP Units (PB) that are determined as of the date of the
Change of Control pursuant to the calculations provided in Section 4 shall
remain subject to vesting tied to the Grantee’s Continuous Service until
December 31, [ ] as if no Change of Control had occurred, except that the
Grantee shall become fully vested in such [ ] LTIP Units (PB) immediately (A)
upon the Grantee’s Qualified Termination in connection with or within
twenty-four (24) months after the Change of Control, or (B) upon the Grantee’s
death, Disability or Retirement;
(iii) if neither the [ ] LTIP Units (PB) remain outstanding after a Change of
Control nor equivalent replacement awards (as defined in Section 5(b)(iv)
hereof) are substituted for the [ ] LTIP Units (PB) at the time of the Change of
Control, then the Grantee shall become fully vested in the number of [ ] LTIP
Units (PB) that are determined pursuant to the calculations provided in Section
4 as of the date of the Change of Control; and
(iv) an award shall qualify as an “equivalent replacement award” if the
following conditions are met in the good faith discretion of the Committee:
(A) the replacement award is of the same type as the [ ] LTIP Units (PB) being
replaced, including, without limitation, income tax attributes relating to the
extent and timing of recognition of taxable income, gain or loss by the Grantee;
(B) the replacement award has a value equal to the Fair Market Value of the [ ]
LTIP Units being replaced as of the effective date of the Change of Control;
        12

--------------------------------------------------------------------------------



(C) the equity securities issuable upon the conversion, exercise, exchange or
redemption of the replacement award, or securities underlying the replacement
award, as applicable, are listed on a national stock exchange;
(D) the replacement award contains terms relating to vesting (including with
respect to the Grantee’s Qualified Termination, death, Disability or Retirement)
that are substantially identical to those of the [ ] LTIP Units (PB); and
(E) the other terms and conditions of the replacement award are not less
favorable to the Grantee than the terms and conditions of the [ ] LTIP Units
(PB).]
(i) [if the [ ] LTIP Units (PB) remain outstanding after a Change of Control or
equivalent replacement awards (as defined in Section 5(b)(iii) hereof) are
substituted for the [ ] LTIP Units (PB) at the time of the Change of Control,
then:
(A)the calculations provided in Section 4 hereof shall be performed as of the
end of the Performance Period as if the Change of Control had not occurred; and
(B)vesting tied to the Grantee’s Continuous Service will occur upon the earlier
of (i) the end of the Performance Period or (ii) the date of the Grantee’s
Qualified Termination, death, Disability or Retirement; provided, however, that
the number of performance-vested [ ] LTIP Units (PB) shall not be determined
until the end of the Performance Period as provided in Section 4;
(ii) if neither the [ ] LTIP Units (PB) remain outstanding after a Change of
Control nor equivalent replacement awards are substituted for [ ] LTIP Units
(PB) at the time of the Change of Control, then:
(A)the calculations provided in Section 4 hereof shall be performed effective as
of the date of the Change of Control as if the Performance Period ended on such
date; and
(B)the Grantee shall become fully vested in the number of [ ] LTIP Units (PB)
that are determined pursuant to the calculations provided in Section 4 hereof as
of the effective date of the Change of Control; and
        13

--------------------------------------------------------------------------------



(C) if pursuant to the above calculations vesting above 100% of the [ ] LTIP
Units (PB) occurs, the appropriate number of [ ]-2 LTIP Units (PB) shall be
granted and issued to the Grantee to cover the excess vesting percentage based
on such calculations and such [ ]-2 LTIP Units (PB) shall be immediately vested.
In connection with any such subsequent grant of [ ]-2 LTIP Units (PB) the
Grantee shall execute and deliver to the Company and the Partnership such
documents, comparable to the documents executed and delivered in connection with
this Agreement, as the Company and/or Partnership reasonable request in order to
comply with all applicable legal requirements, including, without limitation,
federal and state securities laws;
(i) an award qualifies as an “equivalent replacement award” if the following
conditions are met in the good faith discretion of the Committee:
(A)the replacement award is of the same type as the [ ] LTIP Units (PB) being
replaced, including, without limitation, income tax attributes relating to the
extent and timing of recognition of taxable income, gain or loss by the Grantee;
(B) the equity securities issuable upon the conversion, exercise, exchange or
redemption of the replacement award, or securities underlying the replacement
award, as applicable, are listed on a national stock exchange;
(C) the replacement award contains terms relating to vesting (including with
respect to a Qualified Termination) that are substantially identical to those of
the [ ] LTIP Units (PB);
(D) with respect to the measurement of Total Return, the compounded total annual
return that would have been realized by a stockholder who bought one Share on
the first day of the Performance Period, reinvested all dividends and other
distributions, and liquidated the entire investment on the last day of the
Performance Period shall be measured assuming that such stockholder participated
in the transaction constituting a Change of Control on the terms applicable to
the majority of stockholders and had continued to hold the investment (whether
in securities of the Company or the surviving or resulting entity after the
Change of Control transaction or in other property received as part of the
Change of Control transaction (which in the case of cash shall be deemed
reinvested at market rates of return for investments with duration and risk
appropriate under the circumstances)), with
        14

--------------------------------------------------------------------------------



appropriate adjustments to take into account stock dividends, stock splits,
reverse stock splits and the other events set forth in Section 9 that occur
during the Performance Period both before, upon and after the effective date of
the Change of Control transaction; and
(E) the other terms and conditions of the replacement award are not less
favorable to the Grantee than the terms and conditions of the [ ] LTIP Units
(PB).]
(c)Except as otherwise provided in Section 5(b), in the event of the Grantee’s
Qualified Termination, death or Disability or Retirement (as applicable below)
prior to the end of the Performance Period, conditioned upon the execution and
delivery by the Grantee of a customary release of claims and covenant not to
solicit employees of the Company or its Subsidiaries or Affiliates following
termination, the Grantee will not forfeit the [ ] LTIP Units (PB) upon such
event, but the following provisions of this Section 5(c) shall modify the
determination of vesting for the Grantee, subject, in each case, to the
provisions of Sections 6.4 and 6.5 of the Stock Plan:
(i) the calculations provided in Section 4 hereof shall be performed as of the
end of the Performance Period as if such Qualified Termination, death,
Disability or Retirement (as applicable below) had not occurred, and, following
such calculations, the Grantee shall become vested in the number of [ ] LTIP
Units (PB) determined in accordance with this Section 5(c);
(ii) if the Grantee experiences a Retirement, death or Disability, in each case,
prior to the first anniversary of the Effective Date, the number of [ ] LTIP
Units (PB) resulting from the calculations provided in Section 4 hereof shall be
multiplied by the Partial Service Factor (with the resulting number being
rounded to the nearest whole LTIP Unit), and such adjusted number of [ ] LTIP
Units (PB) shall become vested and any other [ ] LTIP Units (PB) that are not
included in the foregoing calculation shall be immediately forfeited);
(iii) if the Grantee experiences a Retirement, death or Disability, in each
case, on or after the first anniversary of the Effective Date, there will be no
reduction in the number of [ ] LTIP Units (PB) resulting from the calculations
provided in Section 4 hereof, and such unadjusted number of [ ] LTIP Units (PB)
shall become vested; and
(iv) if the Grantee experiences a Qualified Termination prior to the end of the
Performance Period, the number of [ ] LTIP Units (PB) resulting from the
calculations provided in Section 4 hereof shall be multiplied by the Qualified
Termination Factor (with the resulting number being rounded to the nearest whole
LTIP Unit), and such adjusted number of [ ] LTIP Units (PB) shall become vested
and any other [ ] LTIP Units (PB) that are not included in the foregoing
calculation shall be immediately forfeited).
        15

--------------------------------------------------------------------------------



(d)If the Grantee becomes engaged in Competitive Activities at any time on or
following the effective date of Retirement and before the end of the applicable
Performance Period, then the provisions relating to vesting due to Retirement
under Section 5(b) or 5(c), as applicable, will not apply, and, upon the date
the Grantee becomes engaged in any such Competitive Activities during such
period, all [ ] LTIP Units (PB), except for those that, prior to such engagement
in Competitive Activities, had previously been vested pursuant to Section 4
hereof during the Grantee’s Continuous Service or that otherwise became vested
under this Section 5, shall automatically and immediately be forfeited by the
Grantee. Any forfeited [ ] LTIP Units (PB) shall, without payment of any
consideration by the Partnership, automatically and without notice be and become
null and void, and neither the Grantee nor any of his successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such forfeited [ ] LTIP Units (PB).
(e)If the Grantee’s employment with the Company or a Subsidiary or affiliate
terminates as a result of a retirement under circumstances that do not meet the
definition of “Retirement” under this Agreement, the Committee may, on a
case-by-case basis and in its sole discretion, provide for accelerated or
continued vesting of some or all of the Grantee’s unvested [ ] LTIP Units (PB)
that have not previously been forfeited and, if applicable, for the granting of
[ ]-2 LTIP Units (PB), in each case effective prior to the effective date of
retirement, but in any such event, the provisions of Section 5(d) will apply as
if such retirement was deemed a “Retirement” for purposes of this Agreement, and
any such vesting will be conditioned upon the execution and delivery by the
Grantee of a customary release of claims and covenant not to solicit employees
of the Company or its Subsidiaries or Affiliates following such termination.
(f)In the event of a termination of employment or other cessation of the
Grantee’s Continuous Service prior to the end of the Performance Period,
effective as of the date of such termination or cessation, all [ ] LTIP Units
(PB) except for those that had previously vested pursuant to Section 4 hereof
and those that otherwise become vested or will continue to vest pursuant to this
Section 5 shall automatically and immediately be forfeited by the Grantee. Any
forfeited [ ] LTIP Units (PB) shall, without payment of any consideration by the
Partnership, automatically and without notice be and become null and void, and
neither the Grantee nor any of his successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
forfeited [ ] LTIP Units (PB).
6.Payments by Award Recipients. No amount shall be payable to the Company or the
Partnership by the Grantee at any time in respect of this Award.
7.Distributions. Distributions on [ ] LTIP Units (PB) will be paid in accordance
with the Partnership Agreement as modified hereby as follows:
(a)The LTIP Unit Distribution Participation Date (as defined in the Partnership
Agreement) shall be (i) the date of grant, with respect to 10% of the [ ] LTIP
Units (PB) issued pursuant to this Agreement, and (ii) the last day of the
Performance Period, with respect to all other [ ] LTIP Units (PB) issued
pursuant to this Agreement (to the extent they became vested in accordance with
Sections 4 and 5 hereof). Vested [ ] LTIP Units (PB) shall be entitled to
receive the full distribution payable on Units outstanding as of the record date
next
        16

--------------------------------------------------------------------------------



following the last day of the Performance Period, whether or not they will have
been outstanding for the whole period.
(b) Prior to the last day of the Performance Period, [ ] LTIP Units (PB) not
otherwise forfeited in accordance with Section 4 or 5 hereof shall be entitled
to receive 10% of regular periodic distributions payable to holders of Units
(the “Current Distributions”) and 0% of special, extraordinary or other
distributions made not in the ordinary course.
(c)An amount equal to (i) the difference between (x) all distributions (regular,
special, extraordinary or otherwise) paid with respect to one Unit between the
date of grant of the [ ] LTIP Units (PB) and the last day of the Performance
Period and (y) the Current Distributions paid with respect to one [ ] LTIP Unit
up to the last day of the Performance Period (such difference, the “Contingent
Distributions”) multiplied by (ii) the number of [ ] LTIP Units (PB) shall be
credited to a notional (unfunded) account for the benefit of the Grantee on the
books and records of the Partnership subject to vesting. As promptly as
practicable after the last day of the Performance Period, an amount equal to the
positive difference (if any) between (A) the Contingent Distributions that would
have been paid with respect to those [ ] LTIP Units (PB) that have become vested
pursuant to Sections 4 or 5 hereof and (B) if any, the Current Distributions
paid to the Grantee prior to the last day of the Performance Period in
accordance with Section 7(b) in respect of the Unearned [ ] LTIP Units (PB)
shall be paid to the Grantee. The “Unearned [ ] LTIP Units (PB)” means the
number of [ ] LTIP Units (PB), if any, that are forfeited following vesting
pursuant to Sections 4 or 5 hereof. Any portion of the notional account that is
not payable to the Grantee shall be forfeited and revert to the Partnership free
and clear of any claims by the Grantee.
(d) To the extent that the Partnership makes distributions to holders of Units
partially in cash and partially in additional Units or other securities, unless
the Committee in its sole discretion determines to allow the Grantee to make a
different election, the Grantee shall be deemed to have elected with respect to
all [ ] LTIP Units (PB) eligible to receive such distribution to receive 10% of
such distribution in cash and 90% in Units, with the cash component constituting
the Current Distribution prior to the last day of the Performance Period.
(e)To the extent that the allocations of income, gain, loss and deduction
actually reported on each Partner’s K-1 for any taxable year differ from the
allocations that would have been made for such year if this Amendment has been
in effect at such time, the Partnership shall adjust allocations for the current
and future taxable periods in such manner as the General Partner deems
appropriate to fully offset such difference. The intent of this Section 7(e) is
to put each Partner as quickly as possible in the same position as he or she
would have been in had this Amendment been in effect at all relevant times. This
Section 7(e) shall be interpreted consistently with such intent.
8.Restrictions on Transfer. None of the [ ] LTIP Units (PB) shall be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered (whether
voluntarily or involuntarily or by judgment, levy, attachment, garnishment or
other legal or equitable proceeding) (each such action a “Transfer”), or
redeemed in accordance with the Partnership Agreement (a) until after they have
become vested pursuant to Section 4 or Section 5 other than
        17

--------------------------------------------------------------------------------



in connection with a Change of Control, and (b) unless such Transfer is in
compliance with all applicable securities laws (including, without limitation,
the Securities Act of 1933, as amended (the “Securities Act”)), and such
Transfer is in accordance with the applicable terms and conditions of the
Partnership Agreement; provided, however, that clause (a) above shall not apply
with respect to (i) the conversion into Units of [ ] LTIP Units (PB) that have
become vested in accordance with Sections 4 or 5 hereof (“Converted LTIP Units”)
or (ii) any Transfer either of [ ] LTIP Units (PB) that have become vested in
accordance with Sections 4 or 5 hereof or of Converted LTIP Units, so long as
such Transfer is (A) permitted under the Partnership Agreement and (B) in
connection with donative, estate or tax planning by the Grantee; and provided,
further, that the Transferee agrees in writing with the Company and the
Partnership not to make any further Transfer of such vested [ ] LTIP Units (PB)
or Converted LTIP Units other than as permitted by this Section 8. In connection
with any Transfer of [ ] LTIP Units (PB) or Converted LTIP Units, the
Partnership may require the Grantee to provide an opinion of counsel,
satisfactory to the Partnership, that such Transfer is in compliance with all
federal and state securities laws (including, without limitation, the Securities
Act). Any attempted Transfer of [ ] LTIP Units (PB) not in accordance with the
terms and conditions of this Section 8 shall be null and void, and the
Partnership shall not reflect on its records any change in record ownership of
any [ ] LTIP Units (PB) as a result of any such Transfer, shall otherwise refuse
to recognize any such Transfer and shall not in any way give effect to any such
Transfer of any [ ] LTIP Units (PB). The restrictions on Transfer in this
Section 8 shall not be interpreted to prohibit the Grantee from designating one
or more beneficiaries to receive the Grantee’s LTIP Units or Converted LTIP
Units that are payable in the event of the Grantee’s death. Any such beneficiary
designation shall be on a form provided or approved by the Company.
9.Changes in Capital Structure. Without duplication with the provisions of
Section 6.2 of the Stock Plan, if (a) the Company shall at any time be involved
in a merger, consolidation, dissolution, liquidation, reorganization, exchange
of shares, sale of all or substantially all of the assets or stock of the
Company, spin-off of a Subsidiary, business unit or significant portion of
assets or other fundamental transaction similar thereto, (b) any stock dividend,
stock split, reverse stock split, stock combination, reclassification,
recapitalization, significant repurchases of stock, or other similar change in
the capital structure of the Company shall occur, (c) any extraordinary dividend
or other distribution to holders of shares of Common Stock or Units other than
regular cash dividends shall be made, or (d) any other event shall occur that in
each case in the good faith judgment of the Committee necessitates action by way
of appropriate equitable adjustment in the terms of this Award, the LTIP or the
[ ] LTIP Units (PB), then the Committee shall take such action as it deems
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Award, the LTIP
and the terms of the [ ] LTIP Units (PB) prior to such event, including, without
limitation: (i) adjustments in the [ ] LTIP Units (PB) and the [ ]-2 LTIP Units
(PB), Share Price, Total Return or other pertinent terms of this Award; and (ii)
substitution of other awards under the Stock Plan or otherwise. The Grantee
shall have the right to vote the [ ] LTIP Units (PB) if and when voting is
allowed under the Partnership Agreement, regardless of whether vesting has
occurred.
        18

--------------------------------------------------------------------------------



10.Miscellaneous.
(a)Amendments; Modifications. This Agreement may be amended or modified only
with the consent of the Company and the Partnership; provided that any such
amendment or modification materially and adversely affecting the rights of the
Grantee hereunder must be consented to by the Grantee to be effective as against
him; and provided, further, that the Grantee acknowledges that the Stock Plan
may be amended or discontinued in accordance with Section 6.6 thereof and that
this Agreement may be amended or canceled by the Committee, on behalf of the
Company and the Partnership, for the purpose of satisfying changes in law or for
any other lawful purpose, so long as no such action shall impair the Grantee’s
rights under this Agreement without the Grantee’s written consent.
Notwithstanding the foregoing, this Agreement may be amended in writing signed
only by the Company to correct any errors or ambiguities in this Agreement
and/or to make such changes that do not materially adversely affect the
Grantee’s rights hereunder. No promises, assurances, commitments, agreements,
undertakings or representations, whether oral, written, electronic or otherwise,
and whether express or implied, with respect to the subject matter hereof, have
been made by the parties which are not set forth expressly in this Agreement.
This grant shall in no way affect the Grantee’s participation or benefits under
any other plan or benefit program maintained or provided by the Company.
(b)Incorporation of Stock Plan and Change in Control Arrangement; Committee
Determinations. The provisions of the Stock Plan and Change in Control
Arrangement are hereby incorporated by reference as if set forth herein. In the
event of a conflict between this Agreement and the Stock Plan or this Agreement
and the Change in Control Arrangement, this Agreement shall be controlling and
determinative. The Committee will make the determinations and certifications
required by this Award as promptly as reasonably practicable following the
occurrence of the event or events necessitating such determinations or
certifications. In the event of a Change of Control, the Committee will perform
any calculations set forth in Section 4 or Section 5 hereof required in
connection with such Change of Control and make any determinations relevant to
vesting with respect to this Award within a period of time that enables the
Company to conclude whether [ ] LTIP Units (PB) become vested or are forfeited
and whether any [ ]-2 LTIP Units (PB) need to be granted not later than prior to
the effective date of the Change of Control, which determinations could, for the
avoidance of doubt, include good faith assumptions.
(c)Status as a Partner. As of the grant date set forth on Schedule A, the
Grantee shall be admitted as a partner of the Partnership with beneficial
ownership of the number of [ ] LTIP Units (PB) issued to the Grantee as of such
date pursuant to Section 3(a) hereof by: (A) signing and delivering to the
Partnership a copy of this Agreement; and (B) signing, as a Limited Partner, and
delivering to the Partnership a counterpart signature page to the Partnership
Agreement (attached hereto as Exhibit A). The Partnership records shall reflect
the issuance to the Grantee of [ ]-2 LTIP Units (PB) pursuant to Section 3(b)
hereof, if any, whereupon the Grantee shall have the rights of a Limited Partner
of the Partnership with respect to the total number of [ ] LTIP Units (PB) then
held by the Grantee, as set forth in the Partnership
        19

--------------------------------------------------------------------------------



Agreement, subject, however, to the restrictions and conditions specified herein
and in the Partnership Agreement.
(d)Status of [ ] LTIP Units (PB) under the Stock Plan. Insofar as the LTIP has
been established as an incentive program of the Company and the Partnership, the
[ ] LTIP Units (PB) are both issued as equity securities of the Partnership and
granted as awards under the Stock Plan. The Company will have the right at its
option, as set forth in the Partnership Agreement, to issue shares of Common
Stock in exchange for Units into which [ ] LTIP Units (PB) may have been
converted pursuant to the Partnership Agreement, subject to certain limitations
set forth in the Partnership Agreement, and such shares of Common Stock, if
issued, will be issued under the Stock Plan. The Grantee must be eligible to
receive the [ ] LTIP Units (PB) in compliance with applicable federal and state
securities laws and to that effect is required to complete, execute and deliver
certain covenants, representations and warranties (attached as Exhibit B). The
Grantee acknowledges that the Grantee will have no right to approve or
disapprove such determination by the Committee.
(e)Legend. The records of the Partnership evidencing the [ ] LTIP Units (PB)
shall bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that such [ ] LTIP Units (PB) are subject to
restrictions as set forth herein, in the Stock Plan and in the Partnership
Agreement.
(f)Compliance With Securities Laws. The Partnership and the Grantee will make
reasonable efforts to comply with all applicable securities laws. In addition,
notwithstanding any provision of this Agreement to the contrary, no [ ] LTIP
Units (PB) will become vested or be issued at a time that such vesting or
issuance would result in a violation of any such laws.
(g)Investment Representations; Registration. The Grantee hereby makes the
covenants, representations and warranties set forth on Exhibit B attached
hereto. All of such covenants, warranties and representations shall survive the
execution and delivery of this Agreement by the Grantee. The Partnership will
have no obligation to register under the Securities Act any [ ] LTIP Units (PB)
or any other securities issued pursuant to this Agreement or upon conversion or
exchange of [ ] LTIP Units (PB). The Grantee agrees that any resale of the
shares of Common Stock received upon the exchange of Units into which [ ] LTIP
Units (PB) may be converted shall not occur during the “blackout periods”
forbidding sales of Company securities, as set forth in the then applicable
Company employee manual or insider trading policy. In addition, any resale shall
be made in compliance with the registration requirements of the Securities Act
or an applicable exemption therefrom, including, without limitation, the
exemption provided by Rule 144 promulgated thereunder (or any successor rule).
(h)Section 83(b) Election. In connection with the issuance of [ ] LTIP Units
(PB) under this Award pursuant to Section 3 hereof the Grantee may (but is not
required to) make an election to include in gross income in the year of transfer
the applicable [ ] LTIP Units (PB) pursuant to Section 83(b) of the Code
substantially in the form attached hereto as Exhibit C and, if such an election
is made, the Grantee shall provide to the Company a copy
        20

--------------------------------------------------------------------------------



thereof and supply to the Company such other information as the Company is
required to maintain or file in accordance with the regulations promulgated
thereunder.
(i) Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.
(j)Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such state.
(k)No Obligation to Continue Position as an Employee, Consultant or Advisor.
Neither the Company nor any affiliate is obligated by or as a result of this
Agreement to continue to have the Grantee as an employee, consultant or advisor
and this Agreement shall not interfere in any way with the right of the Company
or any affiliate to terminate the Grantee’s service relationship at any time.
(l)Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at its principal place of business and any notice to be
given the Grantee shall be addressed to the Grantee at the Grantee’s address as
it appears on the employment records of the Company, or at such other address as
the Company or the Grantee may hereafter designate in writing to the other.
(m)Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
this Award, the Grantee will pay to the Company or, if appropriate, any of its
affiliates, or make arrangements satisfactory to the Committee regarding the
payment of, any United States federal, state or local or foreign taxes of any
kind required by law to be withheld with respect to such amount. The obligations
of the Company under this Agreement will be conditional on such payment or
arrangements, and the Company and its affiliates shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the Grantee.
(n)Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
(o)Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if each of the signing parties had signed the same document.
All counterparts shall be construed together and constitute the same instrument.
        21

--------------------------------------------------------------------------------



(p)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and any successors to the Company and the
Partnership, on the one hand, and any successors to the Grantee, on the other
hand, by will or the laws of descent and distribution, but this Agreement shall
not otherwise be assignable or otherwise subject to hypothecation by the
Grantee.
(q) 409A. To the extent applicable, this Agreement shall be construed,
administered and interpreted in accordance with a good faith interpretation of
Section 409A of the Code. Any provision of this Agreement that is inconsistent
with Section 409A of the Code, to the extent applicable, or that may result in
penalties under Section 409A of the Code, shall be amended, in consultation with
the Grantee and with the reasonable cooperation of the Grantee and the Company,
in the least restrictive manner necessary to (i) exclude the applicable payment
or benefit under this Agreement from the definition of “deferred compensation”
within the meaning of such Section 409A or (ii) comply with the provisions of
Section 409A, other applicable provision(s) of the Code and/or any rules,
regulations or other regulatory guidance issued under such statutory provisions,
in each case without diminution in the value of the benefits granted hereby to
the Grantee. Notwithstanding anything herein to the contrary, in the event the
amounts payable under this Agreement are determined to constitute “nonqualified
deferred compensation” subject to Section 409A of the Code, then, to the extent
the Grantee is a “specified employee” under Section 409A of the Code subject to
the six-month delay thereunder, any such vesting or related payments to be made
during the six-month period commencing on the Grantee’s “separation from
service” (as defined in Section 409A of the Code) shall be delayed until the
expiration of such six-month period.
(r)Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.


[signature page follows]


        22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the 1st day of January, [ ].

THE MACERICH COMPANY
By:  
THE MACERICH PARTNERSHIP, L.P.By:  The Macerich Company,its general partner
By:  
GRANTEE



        23


--------------------------------------------------------------------------------



EXHIBIT A
FORM OF LIMITED PARTNER SIGNATURE PAGE
The Grantee, desiring to become one of the within named Limited Partners of The
Macerich Company, L.P., hereby accepts all of the terms and conditions of
(including, without limitation, the provisions related to powers of attorney),
and becomes a party to, the Agreement of Limited Partnership, dated as of March
16, 1994, of The Macerich Partnership, L.P., as amended (the “Partnership
Agreement”). The Grantee agrees that this signature page may be attached to any
counterpart of the Partnership Agreement and further agrees as follows (where
the term “Limited Partner” refers to the Grantee):
1.The Limited Partner hereby confirms that it has reviewed the terms of the
Partnership Agreement and affirms and agrees that it is bound by each of the
terms and conditions of the Partnership Agreement, including, without
limitation, the provisions thereof relating to limitations and restrictions on
the transfer of Partnership Units. Without limitation of the foregoing, the
Limited Partner is deemed to have made all of the acknowledgements, waivers and
agreements set forth in Sections 10.6 and 13.11 of the Partnership Agreement.
2.The Limited Partner hereby confirms that it is acquiring the Partnership Units
for its own account as principal, for investment and not with a view to resale
or distribution, and that the Partnership Units may not be transferred or
otherwise disposed of by the Limited Partner otherwise than in a transaction
pursuant to a registration statement filed by the Partnership (which it has no
obligation to file) or that is exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and all applicable
state and foreign securities laws, and the General Partner may refuse to
transfer any Partnership Units as to which evidence of such registration or
exemption from registration satisfactory to the General Partner is not provided
to it, which evidence may include the requirement of a legal opinion regarding
the exemption from such registration. If the General Partner delivers to the
Limited Partner shares of common stock of the General Partner (“Common Shares”)
upon redemption of any Partnership Units, the Common Shares will be acquired for
the Limited Partner’s own account as principal, for investment and not with a
view to resale or distribution, and the Common Shares may not be transferred or
otherwise disposed of by the Limited Partner otherwise than in a transaction
pursuant to a registration statement filed by the General Partner with respect
to such Common Shares (which it has no obligation under the Partnership
Agreement to file) or that is exempt from the registration requirements of the
Securities Act and all applicable state and foreign securities laws, and the
General Partner may refuse to transfer any Common Shares as to which evidence of
such registration or exemption from such registration satisfactory to the
General Partner is not provided to it, which evidence may include the
requirement of a legal opinion regarding the exemption from such registration.
3.The Limited Partner hereby affirms that it has appointed the General Partner,
any Liquidator and authorized officers and attorneys-in-fact of each, and each
of those acting singly, in each case with full power of substitution, as its
true and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead, in accordance with Section 6.10 of the Partnership
Agreement, which Section is hereby incorporated by reference. The foregoing
        A-1

--------------------------------------------------------------------------------



power of attorney is hereby declared to be irrevocable and a power coupled with
an interest, and it shall survive and not be affected by the death,
incompetency, dissolution, disability, incapacity, bankruptcy or termination of
the Limited Partner and shall extend to the Limited Partner’s heirs, executors,
administrators, legal representatives, successors and assigns.
4.The Limited Partner hereby irrevocably consents in advance to any amendment to
the Partnership Agreement, as may be recommended by the General Partner,
intended to avoid the Partnership being treated as a publicly-traded partnership
within the meaning of Section 7704 of the Internal Revenue Code, including,
without limitation, (a) any amendment to the provisions of Section 9.1 or the
Redemption Rights Exhibit of the Partnership Agreement intended to increase the
waiting period between the delivery of a notice of redemption and the redemption
date to up to sixty (60) days or (b) any other amendment to the Partnership
Agreement intended to make the redemption and transfer provisions, with respect
to certain redemptions and transfers, more similar to the provisions described
in Treasury Regulations Section 1.7704 1(f).
5.The Limited Partner hereby appoints the General Partner, any liquidator and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead, to execute and deliver any amendment referred to in the foregoing
paragraph 4(a) on the Limited Partner’s behalf. The foregoing power of attorney
is hereby declared to be irrevocable and a power coupled with an interest, and
it shall survive and not be affected by the death, incompetency, dissolution,
disability, incapacity, bankruptcy or termination of the Limited Partner and
shall extend to the Limited Partner’s heirs, executors, administrators, legal
representatives, successors and assigns.
6.The Limited Partner agrees that it will not transfer any interest in the
Partnership Units (i) through a national, non-U.S., regional, local or other
securities exchange or (ii) an over-the-counter market (including an interdealer
quotation system that regularly disseminates firm buy or sell quotations by
identified brokers or dealers by electronic means or otherwise) or (iii) to or
through (a) a person, such as a broker or dealer, that makes a market in, or
regularly quotes prices for, interests in the Partnership or (b) a person that
regularly makes available to the public (including customers or subscribers) bid
or offer quotes with respect to any interests in the Partnership and stands
ready to effect transactions at the quoted prices for itself or on behalf of
others.
7. The Limited Partner acknowledges that the General Partner shall be a third
party beneficiary of the representations, covenants and agreements set forth in
Sections 4 and 5 hereof. The Limited Partner agrees that it will transfer,
whether by assignment or otherwise, Partnership Units only to the General
Partner or to transferees that provide the Partnership and the General Partner
with the representations and covenants set forth in Sections 4 and 5 hereof.
8.This Acceptance shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law.


        A-2

--------------------------------------------------------------------------------



Signature Line for Limited Partner:








Date: January 1, [ ]
Address of Limited Partner:




        A-3


--------------------------------------------------------------------------------



EXHIBIT B
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES
The Grantee hereby represents, warrants and covenants as follows:
(a)The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
(i) The Company’s latest Annual Report to Stockholders;
(ii) The Company’s Proxy Statement for its most recent Annual Meeting of
Stockholders;
(iii) The Company’s Report on Form 10-K for the fiscal year most recently ended;
(iv) The Company’s Form 10-Q, if any, for the most recently ended quarter filed
by the Company with the Securities and Exchange Commission since the filing of
the Form 10-K described in clause (iii) above;
(v) Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the
end of the fiscal year most recently ended for which a Form 10-K has been filed
by the Company;
(vi) The Partnership Agreement;
(vii) The Stock Plan; and
(viii) The Company’s Articles of Amendment and Restatement, as amended.
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of [ ] LTIP Units (PB) shall not constitute an offer of [ ] LTIP Units (PB)
until such determination of suitability shall be made.
(b)The Grantee hereby represents and warrants that
(i) The Grantee either (A) is an “accredited investor” as defined in Rule 501(a)
under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him
with respect to the grant to him of [ ] LTIP Units (PB), the potential
conversion of [ ] LTIP Units (PB) into units of limited partnership of the
Partnership (“Common Units”) and the potential redemption of such Common Units
for shares the Company’s common stock (“REIT Shares”), has such knowledge,
sophistication and experience in financial and business matters and in making
investment decisions of this type that the Grantee (I) is capable of evaluating
the merits and risks of an investment in the Partnership and potential
investment in the Company
        B-1

--------------------------------------------------------------------------------



and of making an informed investment decision, (II) is capable of protecting his
own interest or has engaged representatives or advisors to assist him in
protecting his interests, and (III) is capable of bearing the economic risk of
such investment.
(ii) The Grantee, after due inquiry, hereby certifies that for purposes of Rule
506(d) and Rule 506(e) of the Securities Act, he is not subject to any felony or
misdemeanor conviction related to any securities matter; any federal or state
order, judgment, decree or injunction related to any securities, insurance,
banking or U.S. Postal Service matter; any SEC disciplinary or cease and desist
order; or any suspension, expulsion or bar related to a registered national
securities exchange, national or affiliated securities association or member
thereof, whether it occurred or was issued before, on or after September 23,
2013, and agrees that he will notify the Company immediately upon becoming aware
that the foregoing is not, or is no longer, complete and accurate in every
material respect, including as a result of events occurring after the date
hereof.
(iii) The Grantee understands that (A) the Grantee is responsible for consulting
his own tax advisors with respect to the application of the U.S. federal income
tax laws, and the tax laws of any state, local or other taxing jurisdiction to
which the Grantee is or by reason of the award of [ ] LTIP Units (PB) may become
subject, to his particular situation; (B) the Grantee has not received or relied
upon business or tax advice from the Company, the Partnership or any of their
respective employees, agents, consultants or advisors, in their capacity as
such; (C) the Grantee provides services to the Partnership on a regular basis
and in such capacity has access to such information, and has such experience of
and involvement in the business and operations of the Partnership, as the
Grantee believes to be necessary and appropriate to make an informed decision to
accept the award of [ ] LTIP Units (PB); and (D) an investment in the
Partnership and/or the Company involves substantial risks. The Grantee has been
given the opportunity to make a thorough investigation of matters relevant to
the [ ] LTIP Units (PB) and has been furnished with, and has reviewed and
understands, materials relating to the Partnership and the Company and their
respective activities (including, but not limited to, the Background Documents).
The Grantee has been afforded the opportunity to obtain any additional
information (including any exhibits to the Background Documents) deemed
necessary by the Grantee to verify the accuracy of information conveyed to the
Grantee. The Grantee confirms that all documents, records, and books pertaining
to his receipt of [ ] LTIP Units (PB) which were requested by the Grantee have
been made available or delivered to the Grantee. The Grantee has had an
opportunity to ask questions of and receive answers from the Partnership and the
Company, or from a person or persons acting on their behalf, concerning the
terms and conditions of the [ ] LTIP Units (PB). The Grantee has relied upon,
and is making its decision solely upon, the Background Documents and other
written information provided to the Grantee by the Partnership or the Company.
(iv) The [ ] LTIP Units (PB) to be issued, the Common Units issuable upon
conversion of the [ ] LTIP Units (PB) and any REIT Shares issued in connection
with the redemption of any such Common Units will be acquired for the account of
the
        B-2

--------------------------------------------------------------------------------



Grantee for investment only and not with a current view to, or with any
intention of, a distribution or resale thereof, in whole or in part, or the
grant of any participation therein, without prejudice, however, to the Grantee’s
right (subject to the terms of the [ ] LTIP Units (PB), the Stock Plan, the
agreement of limited partnership of the Partnership, the articles of
organization of the Company, as amended, and the Award Agreement) at all times
to sell or otherwise dispose of all or any part of his [ ] LTIP Units (PB),
Common Units or REIT Shares in compliance with the Securities Act, and
applicable state securities laws, and subject, nevertheless, to the disposition
of his assets being at all times within his control.
(v) The Grantee acknowledges that (A) neither the [ ] LTIP Units (PB) to be
issued, nor the Common Units issuable upon conversion of the [ ] LTIP Units
(PB), have been registered under the Securities Act or state securities laws by
reason of a specific exemption or exemptions from registration under the
Securities Act and applicable state securities laws and, if such [ ] LTIP Units
(PB) or Common Units are represented by certificates, such certificates will
bear a legend to such effect, (B) the reliance by the Partnership and the
Company on such exemptions is predicated in part on the accuracy and
completeness of the representations and warranties of the Grantee contained
herein, (C) such [ ] LTIP Units (PB) or Common Units, therefore, cannot be
resold unless registered under the Securities Act and applicable state
securities laws, or unless an exemption from registration is available, (D)
there is no public market for such [ ] LTIP Units (PB) and Common Units and (E)
neither the Partnership nor the Company has any obligation or intention to
register such [ ] LTIP Units (PB) or the Common Units issuable upon conversion
of the [ ] LTIP Units (PB) under the Securities Act or any state securities laws
or to take any action that would make available any exemption from the
registration requirements of such laws, except, that, upon the redemption of the
Common Units for REIT Shares, the Company may issue such REIT Shares under the
Stock Plan and pursuant to a Registration Statement on Form S-8 under the
Securities Act, to the extent that (I) the Grantee is eligible to receive such
REIT Shares under the Stock Plan at the time of such issuance, (II) the Company
has filed a Form S-8 Registration Statement with the Securities and Exchange
Commission registering the issuance of such REIT Shares and (III) such Form S-8
is effective at the time of the issuance of such REIT Shares. The Grantee hereby
acknowledges that because of the restrictions on transfer or assignment of such
[ ] LTIP Units (PB) acquired hereby and the Common Units issuable upon
conversion of the [ ] LTIP Units (PB) which are set forth in the Partnership
Agreement or this Agreement, the Grantee may have to bear the economic risk of
his ownership of the [ ] LTIP Units (PB) acquired hereby and the Common Units
issuable upon conversion of the [ ] LTIP Units (PB) for an indefinite period of
time.
(vi) The Grantee has determined that the [ ] LTIP Units (PB) are a suitable
investment for the Grantee.
(vii) No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, stockholder, agent, or
affiliate of
        B-3

--------------------------------------------------------------------------------



any of them, and the Grantee has received no information relating to an
investment in the Partnership or the [ ] LTIP Units (PB) except the information
specified in paragraph (b) above.
(c)So long as the Grantee holds any [ ] LTIP Units (PB), the Grantee shall
disclose to the Partnership in writing such information as may be reasonably
requested with respect to ownership of [ ] LTIP Units (PB) as the Partnership
may deem reasonably necessary to ascertain and to establish compliance with
provisions of the Code, applicable to the Partnership or to comply with
requirements of any other appropriate taxing authority.
(d)The Grantee hereby agrees to make an election under Section 83(b) of the Code
with respect to the [ ] LTIP Units (PB) awarded hereunder, and has delivered
with this Agreement a completed, executed copy of the election form attached
hereto as Exhibit C. The Grantee agrees to file the election (or to permit the
Partnership to file such election on the Grantee’s behalf) within thirty (30)
days after the award of the [ ] LTIP Units (PB) hereunder with the IRS Service
Center at which such Grantee files his personal income tax returns, and to file
a copy of such election with the Grantee’s U.S. federal income tax return for
the taxable year in which [ ] LTIP Units (PB) are issued or awarded to the
Grantee.
(e)The address set forth on the signature page of this Agreement is the address
of the Grantee’s principal residence, and the Grantee has no present intention
of becoming a resident of any country, state or jurisdiction other than the
country and state in which such residence is sited.






        B-4


--------------------------------------------------------------------------------



EXHIBIT C
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF PROPERTY PURSUANT TO
SECTION 83(b) OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, Treasury Regulations Section 1.83-2
promulgated thereunder, and Rev. Proc. 2012-29, 2012-28 IRB, 06/26/2012, to
include in gross income as compensation for services the excess (if any) of the
fair market value of the property described below over the amount paid for such
property.
1.The name, address and taxpayer identification number of the undersigned are:
Name:   (the “Taxpayer”)
Address:  
         
Social Security No./Taxpayer Identification No.:  
Taxable Year: Calendar Year [__]
2.Description of property with respect to which the election is being made:
The election is being made with respect to   [ ] LTIP Units (PB) in The Macerich
Partnership, L.P. (the “Partnership”).
3.The date on which the [ ] LTIP Units (PB) were transferred to the undersigned
is  , [__].
4.Nature of restrictions to which the [ ] LTIP Units (PB) are subject:
(a)Until the [ ] LTIP Units (PB) vest, the Taxpayer may not transfer in any
manner any portion of the [ ] LTIP Units (PB) without the consent of the
Partnership.
(b)The Taxpayer’s [ ] LTIP Units (PB) vest in accordance with the vesting
provisions described in the Schedule attached hereto. Unvested [ ] LTIP Units
(PB) are forfeited in accordance with the vesting provisions described in the
Schedule attached hereto.
5.The fair market value at time of transfer (determined without regard to any
restrictions other than a nonlapse restriction as defined in Treasury
Regulations Section 1.83-3(h)) of the [ ] LTIP Units (PB) with respect to which
this election is being made was $0 per [ ] LTIP Unit (PB).
        C-1

--------------------------------------------------------------------------------



6.The amount paid by the Taxpayer for the [ ] LTIP Units (PB) was $0 per [ ]
LTIP Unit (PB).
7.The amount to include in gross income is $0.
The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.
Dated:  








        C-2


--------------------------------------------------------------------------------



SCHEDULE TO 83(b) ELECTION
Vesting Provisions of [ ] LTIP Units (PB)
The [ ] LTIP Units (PB) are subject to performance-based vesting.
Performance-based vesting will be from 0-100% based on The Macerich Company’s
(the “Company”) per-share total return to holders of common stock (the “Total
Return”) for the period from January 1, [ ] through December 31, [ ] (or earlier
in certain circumstances). The [ ] LTIP Units (PB) may vest depending on the
percentile rank of the Company in terms of Total Return relative to the Total
Return of a group of peer REITs (the “Peer REITs”), as measured at the end of
the performance period. Vesting of the [ ] LTIP Units (PB) will occur as
follows:

Percentile RankAward Vested (*)At or above the 75th percentile150%At the
50th percentile100%At the 25th percentile50%Below the 25th percentile0%

(*) Linear interpolation between the 25th and 75th percentiles.
The above vesting is conditioned upon the Taxpayer remaining an employee of the
Company through the applicable vesting date, subject to acceleration under
specified circumstances. Unvested [ ] LTIP Units (PB) are subject to forfeiture
in the event of failure to vest.








--------------------------------------------------------------------------------



SCHEDULE A TO [ ] LTIP UNIT AWARD AGREEMENT (PERFORMANCE-BASED)

Date of Award Agreement:January 1, [__]Name of Grantee: Number of [ ] LTIP Units
(PB) Subject to Grant: Grant Date:January 1, [__]

Initials of Company representative:  
Initials of Grantee:  



